Citation Nr: 1447202	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO. 12-05 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) with radiculopathy.

2. Entitlement to service connection for a left hip disability, to include as secondary to the back disability.

3. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled to testify at a hearing before the Board in July 2014.  A written correspondence from the Veteran's representative reflects that on the date of the hearing, the Veteran departed the RO prior to his scheduled time.  No good cause was given for this absence.  Further, the representative stated that the Veteran did not wish to schedule another hearing.  As such, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  The most competent and probative evidence reflects that Veteran's low back disability was not caused by or otherwise related to service.

2.  The most competent and probative evidence reflects that throughout the period on appeal the Veteran experienced lumbar radiculopathy productive of left hip pain and numbness; no left hip disability has been diagnosed.

3.  The most competent and probative evidence reflects that throughout the period on appeal the Veteran did not have a diagnosed right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability, to include degenerative disc disease (DDD) with radiculopathy, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a left hip disability, to include as secondary to the back disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2008 satisfied the duty to notify provisions with respect to the service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, Social Security Administration records, and the statements of the Veteran and lay witnesses.

Additionally, VA examinations were conducted in November 2008 and August 2011.  The Board finds the examinations obtained to be adequate in this case.  The examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and provided opinions and diagnoses supported by the medical record and adequate rationale.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Service Connection - General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).


III.  Service connection - Low Back Disability

The Veteran has asserted that he has a current low back disability that is related to an in-service injury that occurred in 1963 when the Veteran fell off of a truck.  A February 2006 MRI of the lumbar spine revealed degenerative disc disease (DDD).  As such, the first element of service connection, evidence of a current disability, has been met.

As to the second element required for service-connection, evidence of an in-service injury or event, the Veteran alleges that he injured his back during his 1963 in-service fall.  In support of his claim, the Veteran has submitted several lay statements from friends.  One such statement indicates that the Veteran has experienced back pain since service after falling from the back of a truck.  Service treatment records reflect that the Veteran experienced right knee and thigh injuries, including a hematoma after falling off of the truck in 1963.  However, the record is negative for any complaints of back pain at that time.  The service treatment records are negative for any complaints of back problems while in service.  Further, a report of medical history dated in September 1964 reflects that the Veteran's back was normal at that time.  The Veteran also denied any joint pain on a corresponding report of medical history.  Lastly, an April 2008 private treatment report reflects that the Veteran reported experiencing back pain for two or three years.

Based on the evidence as described, the Board finds it less likely than not that the Veteran injured his back while in service.  The medical evidence simply does not reflect that he injured his back at the time of his fall in 1963.  Service treatment records are negative for any complaints of back pain throughout service and the Veteran's back was found to be normal at the time of separation.  Further, while the Veteran and his lay witnesses have stated that he experienced back pain since service, the April 2008 private treatment report indicates that he had only experienced back pain for the previous two or three years.  While the Veteran is competent to report what comes to him through his senses, the Board is still required to assess the credibility of the evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran has not consistently reported the onset of his symptoms and there is no contemporaneous medical evidence to support his assertion that he injured his back in service.  Rather, the evidence indicates that the Veteran was first diagnosed with DDD in 2006, more than 40 years after separation.  As such, the Veteran's statements concerning the onset of his symptoms are not credible.  Therefore, the second element of service connection is not satisfied.

However, assuming without deciding that the Veteran did in fact injure his back during service, the evidence still weighs against his claim.  Specifically, the November 2008 examiner opined that the Veteran's lumbar spine disability was not connected to military service.  In support of his conclusion the examiner noted that the 1963 accident resulted in a thigh contusion with no indication of a specific back injury.  The examiner stated that there was no evidence that the Veteran complained of back pain in service due to the accident.  He also noted that the Veteran's back was normal at separation.  The Board finds this opinion to be highly probative as it is supported by adequate rationale and the medical record.

In support of his claim the Veteran submitted a July 2011 private opinion.  The private physician concluded based on the medical history and review of the medical records, that it was at least as likely as not that the Veteran's DDD was the result of his 1963 in-service accident.

The Board does not find the July 2011 private opinion to be probative as the physician does not support his conclusion with any rationale.  While he does indicate that he based his decision on the medical record, he does not indicate what facts in the record led him to his conclusion.  Further, as discussed above, the medical record is negative for any indication that the Veteran injured his back during service.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  As such, the November 2008 opinion is given more weight, and the evidence is therefore against the Veteran's claim.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV. Service Connection - Right Knee and Left Hip

The Veteran has asserted that he has a current right knee disability that is related to service.  Specifically, the Veteran alleges that he fell off of a truck while spooling wire, injuring his back, left hip, and right knee.  Service treatment records from November 1963 reflect that the Veteran injured his right knee and right hip after falling off a truck.

However, the competent medical evidence does not support finding that the Veteran has a current right knee disability.  Private treatment records are negative for a diagnosed right knee disability.  An X-ray report dated in November 2008 reflects that the joint space is well maintained with no evidence of fracture or effusion.  Further, upon physical examination in November 2008, the Veteran had full range of motion with no evidence of pain, weakness, or fatigue on repetition.  No swelling, tenderness, or instability was observed.  The November 2008 examiner concluded that the Veteran's right knee was normal.

With regard to the left hip, the competent medical evidence does not support finding that the Veteran has a current left hip disability.  Private treatment records are negative for a diagnosed left hip disability.  An MRI report dated in June 2007 reflects that the Veteran's pelvis was normal at that time with no evidence of soft tissue or bony abnormality.  The November 2008 examination report reflects that the Veteran reported he did not really have a problem with his left hip.  As such, his hip was not examined at that time.  The Board notes that the Veteran complains of numbness, tingling, and shooting pain down his left hip and lower extremity.  The medical record certainly documents these symptoms.  However, the medical evidence also indicates that these symptoms are the result of the Veteran's degenerative disc disease (DDD) which has been productive of left side radiculopathy.  There is no indication from the medical record that the Veteran's left hip is physiologically impaired.

To the extent that the Veteran has asserted that his left hip disability is secondary to a low back disability, the Board notes that service-connection is not in effect for a low back disability, so there can be no basis for a claim of secondary service connection caused by a low back disability.

It is well established that lay evidence may be competent to establish a diagnosis or provide a nexus opinion if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  A veteran is competent to report the circumstances of his service as well as visible injuries incurred during service.  38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has further explicitly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Veteran has contended that he experiences a right knee and left hip disability due to an in-service accident.  However, as described, the medical evidence does not support his claim.  The record instead reveals that the Veteran's right knee was normal upon examination in 2008.  Additionally, the June 2007 MRI report reflects a normal pelvis bilaterally with no abnormalities.  Moreover, the Veteran has not shown himself to possess the medical expertise necessary to diagnose a right knee or left hip disability and relate it to service.

In sum, there is no objective clinical evidence of a diagnosed right knee or left hip disability at any point during the claim or sufficiently proximate.  In the absence of proof of a disability there can be no valid claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that the Veteran complains of knee and hip pain and that he believes it to be related to service.  However, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Veteran had normal knees upon clinical and X-ray examination in November 2008 with no functional limitations noted.  He reported at the same examination that he did not really have a problem with his hip.  As described, the symptoms of pain and numbness in his hip are the result of his lumbar spine DDD.  There is no diagnosis of any right knee or left hip disability nor is there any clinical opinion which causally relates a right knee or left hip disability to service.

Based on the record as a whole, the Board finds that service connection for a right knee and left hip disability is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for a low back disability, to include DDD with radiculopathy, is denied.

Entitlement to service connection for a left hip disability, is denied.

Entitlement to service connection for a right knee disability, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


